


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "ACT") OR APPLICABLE STATE LAW AND MAY NOT BE OFFERED, SOLD, OR
OTHERWISE TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS AND UNTIL REGISTERED
UNDER THE ACT OR STATE LAW OR, IN THE OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER OF THE SECURITIES, SUCH OFFER, SALE, OR TRANSFER,
PLEDGE, OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.




Void after 5:00 p.m., Eastern Time

on December 10, 2020







CHERUBIM INTERESTS, INC.




WARRANT




This certifies that, for value received, __________________________ or
registered assigns (the "Holder"), is entitled to purchase, at a price of $0.01
per share during the term of this Warrant (the “Exercise Price”), subject to the
provisions of this Warrant, from Cherubim Interests, Inc., a Nevada corporation,
(the "Company"), ______________________ (_____________) shares of Series B
Preferred Stock of the Company (the "Warrant Stock").




1.

Exercise of Warrant.  This Warrant may be exercised in whole or in part at any
time or from time to time on or after the date hereof, but not later than 5:00
p.m., Eastern Time, on December 10, 2020, or if such date is a day on which
federal or state chartered banking institutions are authorized by law to close,
then on the next succeeding day which shall not be such a day, by presentation
and surrender thereof to the Company at its principal office or at the office of
its stock transfer agent, if any, with the Purchase Form annexed hereto duly
executed and accompanied by payment, in cash or by certified or official bank
check, payable to the order of the Company, of the Exercise Price for the number
of shares of Warrant Stock specified in such form, together with all taxes
applicable upon such exercise.  If this Warrant should be exercised in part
only, the Company shall upon surrender of this Warrant for cancellation, execute
and deliver a new Warrant of the same tenor evidencing the right of the Holder
to purchase the balance of the shares of Warrant Stock purchasable hereunder
upon the same terms and conditions as herein set forth.  Upon and as of receipt
by the Company of this Warrant at the office or stock transfer agent of the
Company, in proper form for exercise, and accompanied by payment as herein
provided, the Holder shall be deemed to be the holder of record of the shares of
Warrant Stock issuable upon such exercise, notwithstanding that the stock
transfer books of the Company shall then be closed or that certificates
representing such shares of Warrant Stock shall not then be actually delivered
to the Holder.




2.

Reservation of Shares.  The Company hereby covenants and agrees that at all
times during the period this Warrant is exercisable it shall reserve from its
authorized and unissued shares of Common Stock for issuance and delivery upon
exercise of this Warrant such number of shares of its Warrant Stock as shall be
required for issuance and delivery upon exercise of this Warrant.  The Company
agrees that its issuance of this Warrant shall constitute full authority to its
officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the shares of Warrant Stock
upon the exercise of this Warrant.




3.

Fractional Shares.  No fractional shares or stock representing fractional shares
shall be issued upon the exercise of this Warrant.  In lieu of any fractional
shares which would otherwise be issuable, the Company shall pay cash equal to
the product of such fraction multiplied by the fair market value of one share of
the Warrant Stock on the date of exercise, as determined in good faith by the
Company's Board of Directors.








1

Warrant Certificate




--------------------------------------------------------------------------------







4.

Transfer, Exchange, Assignment or Loss of Warrant.




(a)

This Warrant may not be assigned or transferred except as provided herein and in
accordance with and subject to the provisions of the Securities Act of 1933 and
the Rules and Regulations promulgated thereunder (said Act and such Rules and
Regulations being hereinafter collectively referred to as the "Act").  Any
purported transfer or assignment made other than in accordance with this Section
4 and Section 8 hereof shall be null and void and of no force and effect.




(b)

This Warrant may be transferred or assigned only with the written consent of the
Company, which shall not be unreasonably withheld.  In addition, this Warrant
shall be transferable only upon the opinion of counsel satisfactory to the
Company, which may be counsel to the Company, that (i) the transferee is a
person to whom the Warrant may be legally transferred without registration under
the Act; and (ii) such transfer will not violate any applicable law or
governmental rule or regulation including, without limitation, any applicable
federal or state securities law, as further referenced in Section 8 below.
 Prior to the transfer or assignment, the assignor or transferor shall reimburse
the Company for its reasonable expenses, including attorneys' fees, incurred in
connection with the transfer or assignment.




(c)

Any assignment permitted hereunder shall be made by surrender of this Warrant to
the Company at its principal office with the Assignment Form annexed hereto duly
executed and funds sufficient to pay any transfer tax.  In such event the
Company shall, without charge, execute and deliver a new Warrant in the name of
the assignee named in such instrument of assignment and this Warrant shall
promptly be cancelled.  This Warrant may be divided or combined with other
Warrants which carry the same rights upon presentation thereof at the principal
office of the Company together with a written notice signed by the Holder
thereof, specifying the names and denominations in which new Warrants are to be
issued.  The terms "Warrant" and "Warrants" as used herein includes any Warrants
in substitution for or replacement of this Warrant, or into which this Warrant
may be divided or exchanged.




(d)

Upon receipt by the Company of evidence satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and (in the case of loss, theft or
destruction) of reasonably satisfactory indemnification, and upon surrender and
cancellation of this Warrant, if mutilated, the Company will execute and deliver
a new Warrant of like tenor and date and any such lost, stolen, destroyed or
mutilated Warrant shall thereupon become void.  Any such new Warrant executed
and delivered shall constitute an additional contractual obligation on the part
of the Company, whether or not the Warrant so lost, stolen, destroyed or
mutilated shall be at any time enforceable by anyone.




(e)

Each Holder of this Warrant, the shares of Warrant Stock issued hereunder or any
other security issued or issuable upon the exercise of this Warrant shall
indemnify and hold harmless the Company, its directors and officers, and each
person, if any, who controls the Company, against any losses, claims, damages or
liabilities, joint or several, to which the Company or any such director,
officer or any such person may become subject under the Act or statute or common
law, insofar as such losses, claims, damages or liabilities, or actions in
respect thereof, arise out of or are based upon the disposition by such Holder
of the Warrant, the shares of Warrant Stock acquired under the Warrant, or other
such securities in violation of this Warrant.




5.

Rights of the Holder.  The Holder shall not, by virtue hereof, be entitled to
any rights of a shareholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.




6.

Adjustment of Exercise Price and Number of Shares.  The number and kind of
securities issuable upon the exercise of this Warrant and the Exercise Price of
such securities shall be subject to adjustment from time to time upon the
happening of certain events as follows:




(a)

Adjustment for Dividends in Stock.  In case at any time or from time to time on
or after the date hereof the holders of the Common Stock of the Company (or any
shares of stock or other securities at the time receivable upon the exercise of
this Warrant) shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive
without payment therefor, other or additional stock of the Company by way of
dividend, then and in each case, the Holder of this Warrant shall, upon the
exercise hereof be entitled to receive, in addition to the number of shares of
Warrant Stock receivable thereupon, and without payment of any additional
consideration therefor, the amount of such other or additional stock of Company
which such Holder would hold on the date of such exercise had it been the holder
of record of such shares of Warrant Stock on the date hereof and had thereafter,
during the period from the date hereof to and including the additional stock
receivable by it as aforesaid during such period, giving effect to all
adjustments called for during such period by paragraphs (a) and (b) of this
Section 6.





2

Warrant Certificate




--------------------------------------------------------------------------------




(b)

Adjustment for Reclassification, Reorganization or Merger.  In case of any
reclassification or change of the outstanding securities of the Company or of
any reorganization of the Company (or any other corporation the stock or
securities of which are at the time receivable upon the exercise of this
Warrant) on or after the date hereof, or in case, after such date, the Company
(or any such other corporation) shall merge with or into another corporation or
convey all or substantially all of its assets to another corporation, then and
in each such case the Holder of this Warrant, upon the exercise hereof at any
time after the consummation of such reclassification, change, reorganization,
merger or conveyance, shall be entitled to receive, in lieu of the stock or
other securities and property receivable upon the exercise hereof prior to such
consummation, the stock or other securities or property which such Holder would
have been entitled upon such consummation if such Holder had exercised this
Warrant immediately prior thereto.  In each such case, the terms of this Section
6 shall be applicable to the shares of stock or other securities properly
receivable upon the exercise of this Warrant after such consummation.




(c)

Stock Splits and Reverse Stock Splits.  If at any time on or after the date
hereof the Company shall subdivide its outstanding shares of Warrant Stock into
a greater number of shares, the Exercise Price in effect immediately prior to
such subdivision shall thereby be proportionately reduced and the number of
shares of Warrant Stock receivable upon exercise of the Warrant shall thereby be
proportionately increased; and, conversely, if at any time on or after the date
hereof the outstanding number of shares of Warrant Stock shall be combined into
a smaller number of shares, the Exercise Price in effect immediately prior to
such combination shall thereby be proportionately increased and the number of
shares of Warrant Stock receivable upon exercise of the Warrant shall thereby be
proportionately decreased.




7.

Transfer to Comply with the Securities Act of 1933.




(a)

This Warrant and the shares of Warrant Stock issued hereunder or any other
security issued or issuable upon exercise of this Warrant may not be sold,
transferred or otherwise disposed of, except to a person who, in the opinion of
counsel reasonably satisfactory to the Company, is a person to whom this Warrant
or such shares of Warrant Stock may legally be transferred pursuant to Section 4
hereof without registration and without the delivery of a current prospectus
under the Act with respect thereto and then only against receipt of an agreement
of such person to comply with the provision of this Section 8 with respect to
any resale or other disposition of such securities unless, in the opinion of
such counsel, such agreement is not required.




(b)

The Company may cause the following legend to be set forth on each certificate
representing shares of Warrant Stock acquired under this Warrant or any other
security issued or issuable upon exercise of this Warrant, unless counsel for
the Company is of the opinion as to any such certificate that such legend is
unnecessary:




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "ACT") OR APPLICABLE STATE LAW AND MAY NOT BE OFFERED, SOLD, OR
OTHERWISE TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS AND UNTIL REGISTERED
UNDER THE ACT OR STATE LAW OR, IN THE OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER OF THE SECURITIES, SUCH OFFER, SALE, OR TRANSFER,
PLEDGE, OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.




8.

Governing Law.  This Warrant shall be governed by, and construed in accordance
with, the laws of the State of Utah excluding that body of law pertaining to
conflicts of law.




9.

Notices.  This Warrant is provided to the Holder in connection with, and is an
exhibit to, that certain Subscription Agreement between the Company and the
Holder, of even date herewith (the “Subscription Agreement ”).  All notices,
requests, demands, claims, and other communications hereunder shall be made in
accordance with the notice provision set forth in the Subscription Agreement .







IN WITNESS WHEREOF, the Company has executed this Warrant as of the 10th day of
December, 2015.




“COMPANY”




Cherubim Interests, Inc.










By: _______________________________________

       Patrick Johnson, Chief Executive Officer





3

Warrant Certificate




--------------------------------------------------------------------------------




PURCHASE FORM







Dated:                           , 20  







The undersigned hereby irrevocably elects to exercise the within Warrant to the
extent of purchasing ______________________ shares of Warrant Stock, and hereby
makes payment of $____________________ in payment of the actual exercise price
thereof.










_______________________________________

Signature
















________________________________________________________________________________________________










ASSIGNMENT FORM










Dated:                           , 20  







FOR VALUE RECEIVED, ________________________________________ hereby sells,
assigns and transfers unto




________________________________________________________________________________________________________

(please type or print)

________________________________________________________________________________________________________

(address)




the right to purchase shares of Warrant Stock represented by this Warrant to the
extent of ________________ shares as to which such right is exercisable, and
does hereby irrevocably constitute and appoint the Company and/or its transfer
agent as attorney to transfer the same on the books of the Company with full
power of substitution in the premises.










_______________________________________

Signature








4

Warrant Certificate


